                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Sandor Demkovich
                                          Plaintiff,
v.                                                        Case No.: 1:16−cv−11576
                                                          Honorable Edmond E. Chang
Archdiocese of Chicago, The, et al.
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, August 2, 2021:


       MINUTE entry before the Honorable Edmond E. Chang: In light of the issuance of
the mandate, the case is dismissed with prejudice. A separate AO−450 judgment shall be
entered. The tracking status hearing of 08/20/2021 is vacated. Civil case terminated.
Emailed notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
